PER CURIAM.
Vanetta Perdue appeals the district court’s order granting summary judgment to the Defendants on her employment discrimination claims. Our review of the record included on appeal, and the parties’ briefs, discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. Perdue v. Town of Snow Hill, No. CA-98-439-S (D.Md. Aug. 30, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.